[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                            _____________               ELEVENTH CIRCUIT
                                                            JAN 30, 2009
                             No. 08-13860                THOMAS K. KAHN
                            _____________                     CLERK


               D.C. Docket No. 08-00136-CV-3-RV/EMT

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                 versus


PINNACLE QUEST INTERNATIONAL, INC.,
SYNERGY PRODUCTIONS INTERNATIONAL, INC.
CLAUDIA HIRMER, DOVER PERRY,


                                                    Defendants-Appellants,

MDC PRODUCTIONS, et al.,

                                                    Defendants.
                             ____________

               Appeal from the United States District Court
                   for the Northern District of Florida
                             ____________

                           (January 30, 2009)
Before HULL, WILSON and HILL, Circuit Judges.

PER CURIAM:

       After review and oral argument, the court concludes that appellants Pinnacle

Quest International, Inc., et al., have not shown that the district court abused its

discretion in granting a preliminary injunction as set forth in its order dated May

15, 2008. Appellants also have not shown that the district court’s order violates

the First Amendment; rather, the order affects commercial speech that by

substantial evidence is shown to be false and deceptive and promotes illegal

activity.1 See United States v. Schulz, 517 F.3d 606 (2d Cir. 2008); United States

v. Bell, 414 F.3d 474 (3d Cir. 2005); United States v. Gleason, 432 F.3d 678 (6th

Cir. 2005); United States. v. Raymond, 228 F.3d 804 (7th Cir. 2000); United States

v. Estate Preserv. Serv., 202 F.3d 1093 (9th Cir. 2000); United States v. Kaun, 827

F.2d 1144 (7th Cir. 1987).

       AFFIRMED.




       1
         In an order dated August 8, 2008, the district court granted in part the appellants’
request to stay the preliminary injunction until it rendered a final judgment in the case. There
was no cross-appeal of this stay. In any event, having affirmed the district court’s preliminary
injunction, we leave it to the district court to determine in the first instance whether to revise the
stay.

                                                   2